EXHIBIT 32 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Patriot national Bancorp, Inc. (the “ Company ”) on Form10-K for the period ended December 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “ Report ”), we, Kenneth T. Neilson and Neil M. McDonnell , the Chief Executive Officer and the Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. / s/ Kenneth T. Neilson Kenneth T. Neilson Chief Executive Officer /s/ Neil M. McDonnell Neil M. McDonnell Chief Financial Officer March 30, 2016 A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished to the Securities and Exchange Commission and shall not be considered filed as part of the Report.
